                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

MIRJAN, LLC, et al.,                       )    Case No. 1:21-cv-00356
                                           )
      Plaintiffs,                          )    Judge J. Philip Calabrese
                                           )
v.                                         )    Magistrate Judge Thomas M. Parker
                                           )
MARC I. STRAUSS CHILDREN’S                 )
TRUST II, et al.,                          )
                                           )
       Defendants.                         )
                                           )

                              OPINION AND ORDER

      Before the Court is Intervening Plaintiff Brenda Sue Steuer Revocable Trust’s

motion to intervene. (ECF No. 15.) Plaintiffs do not oppose the motion. (ECF No. 16.)

One Defendant, the Lake County Treasurer, has appeared but not responded to the

motion. Although the docket reflects service on the other Defendants, none has

appeared, and none has taken a position on the motion. For the reasons that follow,

the Court determines, pursuant to Rule 24(a)(2), that Intervening Plaintiff is entitled

to intervene as of right. Therefore, the Court GRANTS the motion to intervene.

                             STATEMENT OF FACTS

      A.     Pre-Suit Transactions

      According to the complaint, Defendants Marc I. Strauss Children’s Trust II,

Marc I. Strauss Children’s Trust III, and Marc Strauss entered into various financial

transactions with Plaintiffs Mirjan, LLC; Mondry, LLC; and LDA, LLC. Among those

transactions was an agreement whereby Plaintiffs would sell to the Trust Defendants

all of their rights and interests in non-party 4550 Real Estate LLC in exchange for
$1,000,000.00. (ECF No. 1, ¶ 13, PageID #3–4.) The parties structured the payments

on an installment basis and Defendant Strauss, in his individual capacity,

guaranteed payment of $200,000.00 of the purchase price no later than December 31,

2019. (Id., ¶ 16.) Plaintiffs allege Defendants failed to make the $200,000.00 by

December 31, 2019. (Id., ¶ 18.)

      After some back and forth, the parties agreed that Defendants would have

until March 31, 2020 to make the full payment. (Id., ¶ 24, PageID #4.) Plaintiffs

allege Defendants again failed to comply with their payment obligations. (Id. ¶ 25.)

Plaintiffs then filed suit, alleging breach of contract (id., ¶¶ 31–36, PageID #6–7;

¶¶ 37–42, PageID #7–8), and unjust enrichment (id., ¶¶ 52–55, PageID #9). Plaintiffs

also brought a claim for foreclosure on a mortgage related to a transaction between

Plaintiffs and Defendant Fairport Real Estate, LLC. (Id., ¶¶ 43–51, PageID #8–9.)

      B.     The Motion to Intervene

      Intervening Plaintiff Brenda Sue Steuer Revocable Trust moved to intervene

under Rule 24(a)(2) on the grounds that it has a 50% membership interest in

Defendant Fairport Real Estate. (ECF No. 15, PageID #113.) Intervening Plaintiff

claims that, pursuant to the negotiations between Plaintiffs and Defendants after

Defendants defaulted on the agreement, Defendants provided Plaintiffs with a

mortgage in the amount of $200,000.00, pledging certain real property owned by

Defendant Fairport Real Estate as collateral. (Id., PageID #114.) Defendant Fairport

Real Estate is a limited liability company. (Id.) Defendant Marc I. Strauss Children’s

Trust II and Intervening Plaintiff each party own a 50% share of the company. (Id.)



                                          2
      Intervening Plaintiff claims Defendant Marc I. Strauss did not notify it of his

intent to grant the mortgage to obtain forbearance with respect to Defendants’

obligations to Plaintiffs. (Id., PageID #115.) Further, Intervening Plaintiff claims

that Defendants’ obligations with Plaintiffs “are entirely unrelated to the operations

of Defendant Fairport Real Estate, and none of the proceeds from those transactions

were utilized for the benefit of Defendant Fairport Real Estate, LLC.” (Id.)

      Intervening Plaintiff also believes that Defendant Strauss is attempting to sell

certain condominiums Defendant Fairport Real Estate constructed without its

approval, and so anticipates filing suit against Defendants in State court for breach

of contract, breach of fiduciary duty, and injunctive relief. (Id., PageID #116.)

                                      ANALYSIS

      Intervening Plaintiff seeks to intervene as of right under Rule 24(a)(2), which

requires the Court, on timely motion, to permit anyone to intervene who “claims an

interest relating to the property or transaction that is the subject of the action, and

is so situated that disposing of the action may as a practical matter impair or impede

the movants ability to protects its interest, unless existing party accurately represent

that interest.” Fed. R. Civ. P. 24(a)(2).

      Under the law of this Circuit, a proposed intervenor must establish four factors

before being entitled to intervene: (1) the motion to intervene is timely; (2) the

proposed intervenor has a substantial legal interest in the subject matter of the case;

(3) the proposed intervenor’s ability to protect their interest may be impaired in the

absence of intervention; and (4) the parties already before the court cannot



                                            3
adequately protect the proposed intervenor’s interest. Grutter v. Bollinger, 188 F.3d

394, 397–98 (6th Cir. 1999).

       Rule 24 should be “broadly construed in favor of potential intervenors.” Purnell

v. City of Akron, 925 F.2d 941, 950 (6th Cir. 1991). Also, the Sixth Circuit holds that

“an intervenor need not have the same standing necessary to initiate a lawsuit in

order to intervene in an existing district court suit where the plaintiff has standing.”

Providence Baptist Church v. Hillandale Comm., Ltd., 425 F.3d 309, 315 (6th Cir.

2005) (citation omitted).

       Here, the Court finds that Intervening Plaintiff has established each of the

four factors listed above. First, because this case is in its early stages, several parties

have yet to make an appearance, and no party will be prejudiced by allowing

Intervening Plaintiff to join the case, the Court finds that the motion to intervene is

timely. See Jansen v. Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990).

       In addition, Intervening Plaintiff, as a member of Defendant Fairport Real

Estate, has a substantial legal interest in the subject matter of the case because it

has an interest in the real property that is the subject of the foreclosure claim.

Finally, because Intervening Plaintiff’s interest in the case is not aligned with

Defendants to the extent Defendants will benefit from the sale of the property subject

to the mortgage to satisfy Defendants’ financial obligations to Plaintiffs, the Court

finds that Intervening Plaintiff’s ability to protect its interest may be impaired absent

intervention and the parties already before the Court do not adequately protect that

interest.



                                            4
                                  CONCLUSION

      For the foregoing reasons, the Court finds that Intervening Plaintiff Brenda

Sue Steuer Revocable Trust is entitled to intervene as of right under to Rule 24(a)(2)

and, therefore, GRANTS the motion to intervene.

      SO ORDERED.

Dated: June 23, 2021




                                       J. Philip Calabrese
                                       United States District Judge
                                       Northern District of Ohio




                                          5
